UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1489



WAYNE E. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


SCHOOL OF PROFESSIONAL STUDIES IN BUSINESS AND
EDUCATION JOHN HOPKINS UNIVERSITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
01-842-CCB)


Submitted:   July 12, 2001                 Decided:    July 26, 2001


Before WILLIAMS, MICHAEL, and MOTZ,* Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne E. Williams, Appellant Pro Se.




     *
       Judge Motz did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (1994).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Wayne E. Williams appeals the district court’s order dismiss-

ing his civil complaint in which he alleged racial discrimination

claims.   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court.*   See Williams v. School of

Prof’l Studies in Bus. and Educ. John Hopkins Univ., No. CA-01-842-

CCB (D. Md. filed Mar. 22, 2001; entered Mar. 23, 2001).   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




     *
       In regard to Williams’ claims concerning his March 2000
application, we generally do not consider issues raised for the
first time on appeal, except under narrow circumstances not present
here. See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993)
(holding that issues raised for the first time on appeal generally
will not be considered absent plain error or fundamental
miscarriage of justice).


                                2